DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

Claims 1, 4-6, 10, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,727,273 by Dantkale et al. (“Dantkale”).

As to Claim 1, Dantkale teaches an apparatus comprising: a storage system comprising a plurality of storage devices and a storage controller (Dantkale: at least Fig. 2 & Col. 8 Lines 12-17; “data transfer optimization may be initiated by any processor or controller in adherence to a policy. Further, the processor or controller may be located anywhere within the virtualized storage system or externally coupled thereto. The processor or controller may exist within the compute node 102 or data node 106”; Col. 9 Lines 4-5 & 50-51 further disclose “management network assembly 210 may include a controller 204 in or coupled to the management network 202” and “although only one data node 106 is shown, the system may be comprised of a plurality of data nodes 106”); the storage controller being configured: to receive information indicating whether target data is one of a non-deduplicatable type of data and a deduplicatable type of data (Dantkale: at least Col. 7 Lines 29-31 & 36-38; “detect which data is a duplicate copy of that which is stored in the data node storage 108” and “determines that the content is the same; and thereby, the data at least Col. 7 Lines 57-59 further discloses “generate a placeholder map indicating which data is duplicated and non-duplicated”);
responsive to the information indicating that the target data is of the deduplicatable type, to utilize a content-based mapping generated based on a content of the target data to identify a corresponding physical address for storing the target data (Dantkale: at least Col. 7 Lines 1-7; “virtual disks 128 within the same replication set of an Operating System (OS) boot disk or another application data disk include a large amount of data that is duplicate. Accordingly, in one embodiment, prior to the storage virtualizer 118 transferring incremental updates of the application data to the data nodes 106, each compute node 102 may generate a hash key representing the content of the virtual disk 128 using a "content hash calculator" (hash function) that generates a hash key according to a hash algorithm”; also, at least Col. 11 Lines 12-13 further disclose “transferring the logical block addresses and hash keys for each duplicate block”; Col 7 Lines 48-50 further disclose “store the hash key in the block map, which maps the logical block addresses to the physical memory location corresponding to each virtual disk”; note: duplicates means deduplicatable); and
responsive to the information indicating that the target data is of the non-deduplicatable type, to utilize an address-based mapping (Dantkale: at least ) generated based on a logical address associated with the target data to identify a corresponding physical address for storing the target data (Dantkale: at least Col. 11 Lines 14-15; “for the non-duplicate data (new data), the data node 106 updates the block map”; Col. 7 Lines 33-34 explain that “block map that provides address translations from system virtual addresses to physical addresses”; note: non-duplicate means non-deduplicatable);
wherein the storage controller is implemented by at least one processing device comprising a processor coupled to a memory (Dantkale: at least Col. 2 Lines 22-23; “system may include a memory coupled to a processor”; Col. 8 Lines 12-17 further discloses “data transfer optimization may be initiated by any processor or controller in adherence to a policy. Further, the processor or controller may be located anywhere within the virtualized storage system or externally coupled thereto. The processor or controller may exist within the compute node 102 or data node 106” and Col. 9 Lines 4-5 further discloses “management network assembly 210 may include a controller 204 in or coupled to the management network 202”). 
Claim 10 (a method claim) corresponds in scope to Claim 1, and is similarly rejected. 
Claim 17 (a computer program product claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 4, Dantkale teaches the apparatus of claim 1 wherein the information is received from a driver implemented on a host device (Dantkale: at least Col. 5 Line 67 - 6 Line 5; “networked data nodes 106, with data node storage 108, implement virtualized storage 124, e.g., in the form of virtual disks 128, for the virtual machines 116”), the driver configured: to determine whether the target data is of the deduplicatable type or the non-deduplicatable type (Dantkale: at least Col. 7 Lines 29-31 & 36-38; “detect which data is a duplicate copy of that which is stored in the data node storage 108” and “determines that the content is the same; and thereby, the data is duplicate”); to generate the information based on the determination of whether the target data is of the deduplicatable type or the non-deduplicatable type (Dantkale: at least Col. 7 Lines 57-59; “generate a placeholder map indicating which data is duplicated and non-duplicated”;); and to provide the information to the storage controller (Dantkale: Col. 7 Lines 66-67 then discloses “data node 106 may also send the placeholder map to the compute node 102”; at least Col. 8 Lines 16-17 further disclose “processor or controller may exist within the compute node 102 or data node 106”). 
Claim 13 (a method claim) corresponds in scope to Claim 4, and is similarly rejected. 

As to Claim 5, Dantkale teaches the apparatus of claim 4 wherein determining whether the target data is of the deduplicatable type or the non-deduplicatable type comprises: identifying which virtual machines of the host device comprise data of the non-deduplicatable type (Dantkale: at least Col. 7 Lines 53-64; “include a mapping of each application group to its respective virtual disks. Further, the deduplication index may include the logical block address and hash key associated with each virtual disk. To keep track of duplicate data, the data node 106 may also generate a placeholder map indicating which data is duplicated and non-duplicated. In one implementation, the placeholder map may include the logical block address, hash key, and a duplication identifier. After identifying whether data corresponding to a virtual disk is present, the data node 106 may flag the duplication identifier when it determines that the data is duplicate”);
identifying mappings of the identified virtual machines to corresponding logical volumes of the storage system (Dantkale: at least Col. 5 Lines 51-54; “hypervisors 126 in compute nodes 102 could assign physical computing resources, including processing resources and local memory, to virtual machines 116”);
Dantkale: at least Col. 9 Lines 57-59; “identifies whether the data is associated with a golden image”; Col. 10 Lines 1-3 further disclose “golden image may also be referred to as a clone image, master image or base image”; note: image as snapshot); parsing the snapshots to determine which blocks within the logical volumes comprise data of the non-deduplicatable type (Dantkale: at least Col. 9 Lines 56-58; “index 306 may include a first key that identifies whether the data is associated with a golden image”; Col. 10 Lines 10-11 further disclose “during data replication and data recovery these may be accessed to determine whether the data is duplicate or not”);
determining whether or not the target data is included in the blocks determined to comprise data of the non-deduplicatable type (Dantkale: at least Col. 10 Lines 10-11; “during data replication and data recovery these may be accessed to determine whether the data is duplicate or not”; Col. 7 Lines 57-59 also disclose “generate a placeholder map indicating which data is duplicated and non-duplicated”);
responsive to determining that the target data is included in the blocks determined to comprise data of the non-deduplicatable type, determining that the target data is of the non-deduplicatable type (Dantkale: at least Col. 7 Lines 61-64; “after identifying whether data corresponding to a virtual disk is present, the data node 106 may flag the duplication which data is duplicate and non-duplication”; note: check data against data in the map to see if the data are included); and
responsive to determining that the target data is not included in the blocks determined to comprise data of the non-deduplicatable type, determining that the target data is of the deduplicatable type (Dantkale: at least Col. 7 Lines 61-64; “after identifying whether data corresponding to a virtual disk is present, the data node 106 may flag the duplication identifier when it determines that the data is duplicate”; Col. 7 Line 66 – Col. 8 Line 3 further disclose “data node 106 may also send the placeholder map to the compute node 102 and, thereby, enable the compute node 102 to detect which data is duplicate and non-duplication”). 
Claim 14 (a method claim) corresponds in scope to Claim 5, and is similarly rejected. 
Claim 18 (a program product claim) corresponds in scope to Claim 5, and is similarly rejected.  Dantkale further discloses to generate the information based on the determination of whether the target data is of the deduplicatable type or the non-deduplicatable type (Dantkale: at least Col. 7 Lines 29-31 & 36-38; at least Col. 7 Lines 57-59 further discloses “generate a placeholder map indicating which data is duplicated and non-duplicated”); and to provide the information to the at least one processing device (Dantkale: at least Col. 7 Line 66 – Col. 8 Line 3 further disclose “data node 106 may also send the placeholder map to the compute node 102).

As to Claim 6, Dantkale teaches the apparatus of claim 4 wherein determining whether the target data is of the deduplicatable type or the non-deduplicatable type comprises: identifying which files of the host device comprise a data structure comprising data of the non-deduplicatable type (Dantkale: at least Col. 9 Lines 57-59; “identifies whether the data is associated with a golden image”; Col. 10 Lines 1-3 further disclose “golden image may also be referred to as a clone image, master image or base image”; note: image as file);
identifying mappings of the identified files to corresponding logical volumes of the storage system (Dantkale: at least Col. 5 Lines 51-54; “hypervisors 126 in compute nodes 102 could assign physical computing resources, including processing resources and local memory, to virtual machines 116”; Col. 10 Lines 66-67 “golden image is a template for a virtual machine 116, virtual desktop, server or note: virtual machine, server, hard disk drive can be volumes); parsing blocks within the logical volumes to determine which blocks comprise data corresponding to the data structures comprising the data of the non-deduplicatable type (Dantkale: at least Col. 9 Lines 56-58; “index 306 may include a first key that identifies whether the data is associated with a golden image”; Col. 10 Lines 10-11 further disclose “during data replication and data recovery these may be accessed to determine whether the data is duplicate or not”);
determining whether or not the target data is included in the blocks determined to comprise the data corresponding to the data structures comprising the data of the non-deduplicatable type (Dantkale: at least Col. 10 Lines 10-11; “during data replication and data recovery these may be accessed to determine whether the data is duplicate or not”; Col. 7 Lines 57-59 also disclose “generate a placeholder map indicating which data is duplicated and non-duplicated”);
responsive to determining that the target data is included in the blocks determined to comprise the data corresponding to the data structures comprising the data of the non-deduplicatable type, determining that the target data is of the non-deduplicatable type (Dantkale: at least Col. 7 Lines 61-64; “after identifying whether data corresponding to a virtual disk is present, the data node 106 may flag the duplication identifier when it determines that the data is duplicate”; Col. 7 Line 66 – which data is duplicate and non-duplication”; note: check data against data in the map to see if the data are included); and
responsive to determining that the target data is not included in the blocks determined to comprise data corresponding to the data structures comprising the data of the non-deduplicatable type, determining that the target data is of the deduplicatable type (Dantkale: at least Col. 7 Lines 61-64; “after identifying whether data corresponding to a virtual disk is present, the data node 106 may flag the duplication identifier when it determines that the data is duplicate”; Col. 7 Line 66 – Col. 8 Line 3 further disclose “data node 106 may also send the placeholder map to the compute node 102 and, thereby, enable the compute node 102 to detect which data is duplicate and non-duplication”). 
Claim 15 (a method claim) corresponds in scope to Claim 6, and is similarly rejected. 
Claim 19 (a program product claim) corresponds in scope to Claim 6, and is similarly rejected.  Dantkale further discloses to generate the information based on the determination of whether the target data is of the deduplicatable type or the non-deduplicatable type (Dantkale: at least Col. 7 Lines 29-31 & 36-38; at least Col. 7 Lines 57-59 further discloses “generate a placeholder map indicating which data is duplicated and non-duplicated”); and to provide the information to the at least one processing device (Dantkale: at least Col. 7 Line 66 – Col. 8 Line 3 further disclose “data node 106 may also send the placeholder map to the compute node 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,727,273 by Dantkale et al. (“Dantkale”) in view of US PGPUB 2012/0259955 by Darr et al. (“Darr”).

As to Claim 2, Dantkale teaches the apparatus of claim 1 wherein the storage controller is further configured: responsive to the information indicating that the target data is of the deduplicatable type, to identify a physical address corresponding to the content-based mapping (Dantkale: at least Col. 7 Lines 1-7; “virtual disks 128 within the same replication set of an Operating System (OS) boot disk or another application data disk include a large amount of data that is duplicate. Accordingly, in one embodiment, prior to the storage virtualizer 118 transferring incremental updates of the application data to the data nodes 106, each compute node 102 may generate a hash key representing the content of the virtual disk 128 using a "content hash calculator" (hash function) that generates a hash key according to a hash algorithm”; also, at least Col. 11 Lines 12-13 further disclose “transferring the logical block addresses and hash keys for each duplicate block”; Col 7 Lines 48-50 further disclose “store the hash key in the block map, which maps the logical block addresses to the physical memory location corresponding to each virtual disk”; note: duplicates means deduplicatable) and 
responsive to the information indicating that the target data is of the non-deduplicatable type, to store the target data on the plurality of storage devices based on the identified physical address corresponding to the address-based mapping (Dantkale: at least Col. 7 Lines 32-34 & 38-39; “search a block map that provides address translations from system virtual non-duplicate data to the data node 106”; Col. 9 Lines 50-52 explains “although only one data node 106 is shown, the system may be comprised of a plurality of data nodes 106”).

Dantkale does not explicitly disclose, but Darr discloses to store the target data on the plurality of storage devices based on an identified physical address responsive to the information indicating that the target data is of the deduplicatable type (Darr: at least ¶0004; “simultaneously uploading duplicate data to a plurality of computers comprises: performing a handshake message exchange with a dataloader to determine a MAC address for a target node”; ¶0069 further discloses “dataloader 120 effectively communicates with only a single target computer in order to perform a dataload, but one or more additional computers receive the dataloader by observing and consuming the data in messages addressed to the target computer” and “… conducting a data transfer between a dataloader and the target node by forwarding messages having the MAC address for the target node from the dataloader to the target node (at block 1620), forwarding the messages to at least one node other than the target node, wherein the at least one node consumes the messages (at block 1630)”).
Dantkale and Darr before him/her at a time before the effective filing date of the claimed invention to incorporate Darr’s feature of to store the target data on the plurality of storage devices based on an identified physical address responsive to the information indicating that the target data is of the deduplicatable type (Darr: at least ¶¶0004, 0069) with the apparatus disclosed by Dantkale.
The suggestion/motivation of doing so would have been to perform “simultaneously uploading” of duplicate data to a plurality of computers (Darr: at least ¶0004) while reducing the time it takes to complete dataload (upload) (Darr: at least ¶0001).
Claim 11 (a method claim) corresponds in scope to Claim 2, and is similarly rejected. 

As to Claim 3, Dantkale and Darr teach the apparatus of claim 2 wherein the storing of the target data on the plurality of storage devices based on the identified physical address corresponding to the address-based mapping responsive to the information indicating that the target data is of the non-deduplicatable type comprises moving the target data from the physical address corresponding to the content-based mapping to the physical address corresponding to the address-based mapping (Dantkale: at least Col. 7 Lines 32-34; “… use the hash key to search a block map that provides address translations from system virtual addresses to physical addresses associated with note: hash that is content-based).
Dantkale does not explicitly disclose, but Darr discloses wherein the target data is stored on the plurality of storage devices at the physical address corresponding to the content-based mapping prior to receiving the information (Darr: at least ¶0004; “simultaneously uploading duplicate data to a plurality of computers comprises: performing a handshake message exchange with a dataloader to determine a MAC address for a target node”; ¶0069 further discloses “dataloader 120 effectively communicates with only a single target computer in order to perform a dataload, but one or more additional computers receive the dataloader by observing and consuming the data in messages addressed to the target computer” and “… conducting a data transfer between a dataloader and the target node by forwarding messages having the MAC address for the target node from the dataloader to the target node (at block 1620), forwarding the messages to at least one node other than the target node, wherein the at least one node consumes the messages (at block 1630)”).
Claim 12 (a method claim) corresponds in scope to Claim 3, and is similarly rejected. 

Claim 7-8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,727,273 by Dantkale et al. (“Dantkale”) in view of US PGPUB 2009/0132616 by Winter et al. (“Winter”).

As to Claim 7, Dantkale teaches the apparatus of claim 4.
Dantkale does not explicitly disclose, but Winter discloses wherein the driver is configured to receive input-output request associated with the target data (Dantkale: Col. 7 Lines 66-67 then discloses “data node 106 may also send the placeholder map to the compute node 102”; note: input-output request of map);
wherein generating the information based on the determination of whether the target data is of the deduplicatable type or the non-deduplicatable type comprises setting a portion of the received input-output request to a value corresponding to the determined type of the target data (Dantkale: at least Col. 7 Lines 62-64; “flag the duplication identifier”), the value of the portion configured to indicate to the storage controller the determined type of the target data (Dantkale: at least Col. 7 Line 62 – Col. 8 Line 2; “data node 106 may flag the duplication identifier when it determines that the data is duplicate. Alternatively, the data node 106 may leave the duplication identifier unflagged, when it determines that the data is not duplicate. The data node 106 may also send the placeholder map to the compute node 102 and, thereby, enable the note: set flag value); and
wherein providing the information to the storage controller comprises providing the received input-output request with the set portion (Dantkale: Col. 7 Lines 66-67 then discloses “data node 106 may also send the placeholder map to the compute node 102; Col. 8 Lines 14-16; “… processor or controller may exist within the compute node 102 or data node 106).
Dantkale does not explicitly disclose, but Winter discloses said received input-output request is intercepted by the driver (Winter: at least ¶0042; “filter driver 150 of the de-duplication system. This filter driver 150 intercepts all requests for file input and output”).
It would have been obvious to one having ordinary skill in the art and the teachings of Dantkale and Winter before him/her at a time before the effective filing date of the claimed invention to incorporate Winter’s feature of received input-output request intercepted by the driver (Winter: at least ¶0042) with the apparatus disclosed by Dantkale.
The suggestion/motivation of doing so would have been to perform monitoring of storage operations for possible data deduplication (Winter: at least ¶¶0032, 0039 “monitor a computer system for storage operations (e.g., back-up operations) and, prior to transmitting a data set during ).
Claim 16 (a method claim) corresponds in scope to Claim 7, and is similarly rejected. 
Claim 20 (a computer program product claim) corresponds in scope to Claim 7, and is similarly rejected.

As to Claim 8, Dantkale and Winter teach the apparatus of claim 7.
Dantkale and Winter do not explicitly disclose, but Winter discloses wherein the driver is implemented at least one of at a kernel level on the host device and at a file system level on the host device (Winter: at least ¶0042; “disposed between the API 110 and the file system 200 is a filter driver 150 of the de-duplication system” and “filter driver 150 of the de-duplication system. This filter driver 150 intercepts all requests for file input and output”).
It would have been obvious to one having ordinary skill in the art and the teachings of Dantkale and Winter before him/her at a time before the effective filing date of the claimed invention to incorporate Winter’s feature of wherein the driver is implemented at least one of at a kernel level on the host device and at a file system Winter: at least ¶0042) with the apparatus disclosed by Dantkale.
The suggestion/motivation of doing so would have been to perform monitoring of storage operations for possible data deduplication (Winter: at least ¶¶0032, 0039 “monitor a computer system for storage operations (e.g., back-up operations) and, prior to transmitting a data set during the storage operations, remove redundant data from the data set” and “the de-duplication system includes a filter 150 for monitoring storage events”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,727,273 by Dantkale et al. (“Dantkale”) in view of US PGPUB 2009/0132616 by Winter et al. (“Winter”), and further in view of US PGPUB 2004/0078630 by Niles et al. (“Niles”).

As to Claim 9, Dantkale and Winter teach the apparatus of claim 7.

Dantkale and Winter do not explicitly disclose, but Niles discloses wherein the input-output request comprises a small computer system interface (SCSI) command (Niles: at least ¶0006; “LUN intercept "intercepts" storage commands and data that are sent from a computer or data server to an original, attached data storage device and performs storage operations on a secondary storage device based on the ), the portion comprising at least one bit of a command descriptor block (CDB) of the SCSI command (Niles: at least ¶¶0061-0062; “storage devices are SCSI-based and therefore use SCSI Command Data Blocks ( CDBs) to deliver commands and data” and “SCSI CDB is a standardized data structure that has been sanctioned by the I.E.E.E (Institute of Electrical and Electronics Engineers) for transmitting a command and its parameters to a SCSI-compatible storage device. There are many storage commands that have been defined for a SCSI CDB to represent, but this disclosure illustratively focuses on two commands, read and write”; ¶0077 further discloses “Interceptor 240 intercepts the SCSI CDBs”).
It would have been obvious to one having ordinary skill in the art and the teachings of Dantkale, Winter and Niles before him/her at a time before the effective filing date of the claimed invention to incorporate Niles’ feature of wherein the input-output request comprises a small computer system interface (SCSI) command (Niles: at least ¶¶0006, 0077), the portion comprising at least one bit of a command descriptor block (CDB) of the SCSI command (Niles: at least ¶¶0061-0062, 0077) with the apparatus disclosed by Dantkale and Winter.
The suggestion/motivation of doing so would have been to perform writing of data in a SCSI environment while “implement data protection methods such as data Niles: ¶0002, 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong, whose telephone number is (571)270-3426.  The examiner can normally be reached on Monday – Friday (10:00AM-6:30PM).
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Fred Ehichioya can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


28 May 2021

/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168